Citation Nr: 1827838	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease, lumbosacral spine, rated as 10 percent disabling between June 19, 2009 and August 18, 2010, as 0 percent disabling between August 18, 2010 and January 25, 2017, and as 40 percent disabling since then.  

2.  Whether the reduction in rating for degenerative joint disease, lumbosacral spine, from 10 to 0 percent, effective August 18, 2010, was proper.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In the decision, the RO reduced the disability rating for service-connected back disability from 10 to 0 percent.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the reduction in rating for back disability, a remand is warranted for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The increased rating claim for back disability must be remanded as well because it is inextricably intertwined with the issue regarding the rating reduction.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001).  

On June 19, 2009, VA received the Veteran's original service connection claim for lower back disability.  The RO granted the claim in January 2010 and assigned a 10 percent disability rating effective the date of claim.  The Veteran did not appeal the decision.  In March 2010, the Veteran filed an increased rating claim for the lower back disability.  Following development related to the claim, the RO, in the October 2010 rating decision on appeal, reduced the disability rating from 10 to 0 percent, effective August 18, 2010.  

In an October 2010 notice of disagreement (NOD), the Veteran disagreed with the assigned disability rating and with the reduction in rating.  A December 2013 SOC addressed the increased rating claim.  But the SOC did not address the propriety of the rating reduction, as it should have based on the Veteran's October 2010 NOD.  See 38 C.F.R. § 3.105(e).  Inasmuch as a rating reduction issue is separate and distinct from a rating increase issue, the issues must be addressed separately in a SOC.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Based on the Veteran's October 2010 NOD, issue a SOC addressing the propriety of the RO's October 2010 decision to reduce the disability rating for service-connected back disability from 10 to 0 percent.  The Veteran must be provided with information about her rights and responsibilities in perfecting an appeal on this issue and be given an opportunity to respond.  Only if the Veteran responds by submitting a timely substantive appeal, should the issue be returned to the Board.

2.  After the development noted in paragraph #1 has been completed, the appealed issue(s), to include the increased rating claim for lower back disability, should be readjudicated.  If any benefit sought remains denied, the Veteran and her representative should be provided a Supplemental SOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




